DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
	The amended claims submitted on 03/23/2020 has been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method of building a model for detecting inefficiencies in environmental control systems, each arranged to control at least one environmental characteristic at a premises, the method comprising: receiving a plurality of training data sets for one or more environmental control systems, each training data set comprising setpoint data and sensor data for an environmental characteristic at a premises controlled by an environmental control system over a training time period; identifying a category for each training data set indicative of the efficiency of the environmental control system over the training time period; computing one or more numerical features for each training data set based on the setpoint data and sensor data; determining a measure of dependence between the identified category and the computed one or more numerical features; and creating a model based on the determined measure of dependence, wherein the model is configured to assign a category indicative of the efficiency of 
These limitations recite judicial exceptions because identifying categories, computing, determining a measure of dependence and creating models are all concepts performed in the human mind. Thus they are mental processes and are considered abstract ideas which is a judicial exception. 
The claim does not include additional elements that are sufficient to amount more than the judicial exception. The limitation “receiving a plurality of training data sets” is insignificant extra solution activity because the MPEP has dictated that certain elements that are well-understood, routine, conventional activity in particular fields. Among these elements are “receiving or transmitting data over a network” (2106.05(d) Well-Understood, Routine, Conventional Activity). Therefore this step is considered an insignificant extra solution step. Therefore, the claim is not patent eligible.
Dependent claims 2-5, 8-13, 16-19, and 21-23 are also rejected under 35 U.S.C. 101 due to their dependency from claim 1. 
Claim 2 recites limitations that does not include additional elements that are sufficient to amount more than the judicial exception. The limitation is insignificant extra solution activity because the MPEP has dictated that certain elements that are well-understood, routine, conventional activity in particular fields. Among these elements are “electronic recordkeeping” (2106.05(d) Well-Understood, Routine, Conventional Activity). Therefore this step is considered an insignificant extra solution step. Therefore, the claim is not patent eligible.
Claim 3 recites limitations that does not include additional elements that are sufficient to amount more than the judicial exception. The limitation is insignificant extra solution activity because the MPEP has dictated that certain elements that are well-understood, routine, conventional activity in particular fields. Among these elements are “electronic recordkeeping” 
Claim 4 recites limitations that does not include additional elements that are sufficient to amount more than the judicial exception. The limitation is insignificant extra solution activity because the MPEP has dictated that certain elements that are well-understood, routine, conventional activity in particular fields. Among these elements are “receiving or transmitting data over a network” (2106.05(d) Well-Understood, Routine, Conventional Activity). Therefore these step is considered an insignificant extra solution step. Therefore, the claim is not patent eligible.
Claim 5 recites further comprising: receiving a monitored data set comprising setpoint data and sensor data for a monitored environmental characteristic over a monitoring time period; computing one or more numerical features for the monitored data set based on the setpoint data and sensor data; and assigning a category indicative of the efficiency of the monitored environmental control system based on the created model and the one or more numerical features of the monitored data set.
These limitations recite judicial exceptions because computing one or more numerical features and assigning a category are all concepts performed in the human mind. Thus they are mental processes and are considered abstract ideas which is a judicial exception.
The claim does not include additional elements that are sufficient to amount more than the judicial exception. The limitation “receiving a monitored data set” is insignificant extra solution activity because the MPEP has dictated that certain elements that are well-understood, routine, conventional activity in particular fields. Among these elements are “receiving or transmitting data over a network” (2106.05(d) Well-Understood, Routine, Conventional Activity). Therefore this step is considered an insignificant extra solution step. Therefore, the claim is not patent eligible.

Claim 6 recites similar language as claim 1 and is rejected under 35 U.S.C. 101 for similar reasons. 
Claim 8 recites limitations that does not include additional elements that are sufficient to amount more than the judicial exception. The limitation is insignificant extra solution activity because the MPEP has dictated that certain elements that are well-understood, routine, conventional activity in particular fields. Among these elements are “electronic recordkeeping” and “receiving or transmitting data over a network” (2106.05(d) Well-Understood, Routine, Conventional Activity). Therefore these step is considered an insignificant extra solution step. Therefore, the claim is not patent eligible.
Claim 9 recites limitations that does not include additional elements that are sufficient to amount more than the judicial exception. The limitation is insignificant extra solution activity because the MPEP has dictated that certain elements that are well-understood, routine, conventional activity in particular fields. Among these elements are “electronic recordkeeping” and “receiving or transmitting data over a network” (2106.05(d) Well-Understood, Routine, Conventional Activity). Therefore these step is considered an insignificant extra solution step. Therefore, the claim is not patent eligible.
Claim 10 contains limitations that recite judicial exceptions because dividing extended time period is a concept performed in the human mind. Thus they are mental processes and are considered abstract ideas which is a judicial exception. Claim 10 further recites limitations that does not include additional elements that are sufficient to amount more than the judicial exception. The limitation is insignificant extra solution activity because the MPEP has dictated that certain elements that are well-understood, routine, conventional activity in particular fields. Among these elements are “electronic recordkeeping” and “receiving or transmitting data over a 
Claim 11 contains limitations that recite judicial exceptions because identifying one or more activation periods and computing the length of each of the identified one or more activation periods is a concept performed in the human mind. Thus they are mental processes and are considered abstract ideas which is a judicial exception.
Claim 12 contains limitations that recite judicial exceptions because computing the difference is a concept performed in the human mind. Thus they are mental processes and are considered abstract ideas which is a judicial exception.
Claim 13 recites limitations that does not include additional elements that are sufficient to amount more than the judicial exception. The limitation is insignificant extra solution activity because the MPEP has dictated that certain elements that are well-understood, routine, conventional activity in particular fields. Among these elements are “electronic recordkeeping” and “receiving or transmitting data over a network” (2106.05(d) Well-Understood, Routine, Conventional Activity). Therefore these step is considered an insignificant extra solution step. Therefore, the claim is not patent eligible.
Claim 16 contains limitations that recite judicial exceptions because assigning a category indicative of the efficiency is a concept performed in the human mind. Thus they are mental processes and are considered abstract ideas which is a judicial exception.
Claim 17 recites limitations that does not include additional elements that are sufficient to amount more than the judicial exception. The limitation is insignificant extra solution activity because the MPEP has dictated that certain elements that are well-understood, routine, conventional activity in particular fields. Among these elements are “electronic recordkeeping” and “receiving or transmitting data over a network” (2106.05(d) Well-Understood, Routine, Conventional Activity). Therefore these step is considered an insignificant extra solution step. Therefore, the claim is not patent eligible.

Claim 19 contains limitations that recite judicial exceptions because identifying a solution is a concept performed in the human mind. Thus they are mental processes and are considered abstract ideas which is a judicial exception. Claim 19 further recites limitations that does not include additional elements that are sufficient to amount more than the judicial exception. The limitation is insignificant extra solution activity because the MPEP has dictated that certain elements that are well-understood, routine, conventional activity in particular fields. Among these elements are “electronic recordkeeping” and “receiving or transmitting data over a network” (2106.05(d) Well-Understood, Routine, Conventional Activity). Therefore these step is considered an insignificant extra solution step. Therefore, the claim is not patent eligible.
Claim 21 recites limitations that does not include additional elements that are sufficient to amount more than the judicial exception. The limitation is insignificant extra solution activity because the MPEP has dictated that certain elements that are well-understood, routine, conventional activity in particular fields. Among these elements are “electronic recordkeeping” and “receiving or transmitting data over a network” (2106.05(d) Well-Understood, Routine, Conventional Activity). Therefore these step is considered an insignificant extra solution step. Therefore, the claim is not patent eligible.
Claim 22 contains limitations that recite judicial exceptions because measuring changes and performing further analysis are concepts performed in the human mind. Thus they are mental processes and are considered abstract ideas which is a judicial exception. Claim 22 
Claim 23 recites limitations that does not include additional elements that are sufficient to amount more than the judicial exception. The limitation is insignificant extra solution activity because the MPEP has dictated that certain elements that are well-understood, routine, conventional activity in particular fields. Among these elements is “electronic recordkeeping” (2106.05(d) Well-Understood, Routine, Conventional Activity). Therefore these step is considered an insignificant extra solution step. Therefore, the claim is not patent eligible.
Claim 26 recites A monitoring device for detecting inefficiencies in a monitored environmental control system arranged to control at least one environmental characteristic at a premises, the device comprising: an interface for receiving a monitored data set comprising setpoint data and sensor data for an environmental characteristic over a monitoring time period; a processor for computing one or more numerical features for the monitored data set based on the setpoint data and sensor data; a model handling element for receiving or creating a model for detecting inefficiencies in environmental control systems, the model relating efficiency of environmental control systems to numerical features derivable from a data set comprising setpoint data and sensor data for an environmental characteristic controlled by environmental control systems; and a category assignment module for assigning a category indicative of the efficiency of the monitored environmental control system based on the received model and the one or more numerical features of the monitored data set.

These judicial exceptions are not integrated into a practical application because an interface, a processor, a model handling element and a category assignment module do not add a meaningful limitation to the abstract idea because this is just implementing an abstract idea on a computer. 
The claim does not include additional elements that are sufficient to amount more than the judicial exception. The limitation “receiving a monitored data set”, “receiving…a model” are well-understood, routine, conventional activity because the MPEP has dictated that certain elements that are well-understood, routine, conventional activity in particular fields. Among these elements is “receiving or transmitting data over a network” (2106.05(d) Well-Understood, Routine, Conventional Activity). Therefore these step is considered an insignificant extra solution step. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13, 16, 17, 18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For the purpose of examination numerical features will correspond to numerical feature. 
Claim 16 recites the limitation "first possible range of categories" and “second possible range of categories”.  There is insufficient antecedent basis for this limitation in the claim since claim 1 claims only one category. Therefore, there is insufficient antecedent basis for range of categories or for a first or second category. 
For the purpose of examination, the first and second range of categories does not need to be found since the claims require them with an or stance. 
Claim 16 also recites “and a second possible range of categories to assign, or second possible range of categories to assign”. Both options are the same. The claim is therefore indefinite for failing to particularly point out and distinctly claim two different stances. 
For the purpose of examination, the Examiner will understand one of the choices as meaning a second category to assign similar to what is claimed with respect for the first category. 
Claim 17 recites wherein the one or more numerical features comprise at least two numerical feature. It is not clear how one numerical feature can comprise two numerical features. Therefore the claim is indefinite for failing to particularly point out and distinctly claim how this occurs. Claim 18 recites similar language and is also rejected for similar reasons. 
For the purpose of examination numerical features will correspond to numerical feature.
Claim 22 recites “activating overriding a control schedule”. It is deemed indefinite what it means to activating overriding a control schedule. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-10, 12, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitullo (US PUB. 20180113492) in view of Samuni et al (US PUB. 20200355387, herein Samuni). 

	Regarding claim 1, Vitullo teaches A method of building a model for detecting inefficiencies in environmental control systems, each arranged to control at least one environmental characteristic at a premises, the method comprising: 
receiving a plurality of training data sets for one or more environmental control systems (0159 “During training period 712, model evaluator 532 uses samples of the monitored variables to train HVAC component models”, fig. 7 shows a plurality of training iterations. Training data sets are made from monitored variables), each training data set comprising setpoint data and sensor data for an environmental characteristic at a premises controlled by an environmental control system over a training time period (0101 “monitored variables can include, for example…setpoints…monitored variables can include sensor measurements received from various sensors of HVAC equipment”, 0159 “training period 712 spans the first 30 days (e.g., days 1-30)”); 
identifying a category for each training data set indicative of the efficiency of the environmental control system over the training time period (0101 “monitored variables can include…calculated variables…coefficient of performance”, 0159, 0081 a category for the training data set includes efficiency of the environmental control system over the training time period.); 
and creating a model based on [the determined] measure of dependence (0159 “Training HVAC component models 510 can include identifying values for the model coefficients β. For example, model evaluator 532 can use a regression technique to calculate the model coefficients β based on the values of the monitored variables (e.g., T.sub.ci, T.sub.ei, T.sub.eo, etc.) and the corresponding values of the performance variable y during training period 712.”, dependence measurement is done in the form of regression calculations), wherein the model is configured to assign a category indicative of the efficiency of a monitored environmental control system based on a monitored data set comprising setpoint data and sensor data for an environmental characteristic at the premises controlled by the monitored environmental control system over a monitoring time period (0101 “monitored variables can include…calculated variables…coefficient of performance”, 0159 “During training period 712, model evaluator 532 uses samples of the monitored variables to train HVAC component models”, fig. 7 shows the monitoring time period. Coefficient of performance is a category indicative of the efficiency of the monitored environmental control system.)
Vitullo does not teach computing one or more numerical features for each training data set based on the setpoint data and sensor data and determining a measure of dependence between the identified category and the computed one or more numerical features. 
 computing one or more numerical features for each training data set (each training data set taught by Vitullo as shown above) based on the setpoint data (0056 table 1 “these houses also provide their… set and actual indoor temperature”, fig. 7 850, set temperature data corresponds to setpoint data. This data is part of the training household group data as shown in table 1. Fig. 7 850 shows that household usage which contains setpoint data since setpoint is part of usage data is used for modeling consumption.) and sensor (0021 “the power consumption measurement readings are measured granularity of a single reading each predefined interval from a smart household power meter”) data (0022 “correlating the HVAC compressor activation time with the household's overall power consumption readings, to create a disaggregation model for deriving an estimate of HVAC time based power consumption from the overall household power consumption”, 0096 activation time corresponds to numerical feature);
determining a measure of dependence between the identified category (taught by Vitullo above as being a category of performance) and the computed one or more numerical features (0022 “correlating the HVAC compressor activation time with the household's overall power consumption readings, to create a disaggregation model for deriving an estimate of HVAC time based power consumption from the overall household power consumption”, 0096 “the preprocessing module 1200 may correlate the HVAC compressor activation time with the household's overall power consumption readings, to create a disaggregation model for deriving an estimate of HVAC power consumption (that is, time-based, power consumption) from the overall household power consumption. Based on the disaggregation model, the preprocessing module may generate derived parameters for the training module 1300 that are all derived from the overall household power consumption”, correlation corresponds to a measure of dependence. Power consumption is the identified category and is correlated with activation time which is a numerical feature);
 

Regarding claim 2, Vitullo and Samuni teach A method according to claim 1.
Vitullo teaches wherein the plurality of training data sets comprises at least 30 training data sets (0146 “training data in a first portion of the data window (e.g., first 30 days of data) to identify values for the model coefficients Model evaluator 532 can then apply the trained HVAC component models 510 to the training data in the second portion of the data window (e.g., second 30 days of data)”, 0149-0150)

Regarding claim 3, Vitullo and Samuni teach A method according to claim 1.
Vitullo further teaches wherein the step of identifying a category (taught by Vitullo as shown above) comprises outputting to a human operator a visual representation of each of the training data sets (0073 “building status monitor 334 may include a graphical user interface component configured to provide graphical user interfaces to a user for selecting building requirements (e.g., overall temperature parameters, selecting schedules for the building, selecting different temperature levels for different building zones, etc.)”, 0083 “monitoring and reporting applications 336 may include a web-based monitoring application with several graphical user interface (GUI) elements…for displaying key performance indicators (KPI) or other information to users of a GUI…GUI elements may summarize relative energy use and intensity across central plants…allow users to assess performance…may be configured to aggregate and categorize operating conditions by building, building type, equipment type, and the like. The GUI elements may include charts or histograms that allow the user to visually ; 
and receiving an input from the human operator indicative of the category (0085 “allow a user to define (e.g., via graphical user interfaces, via prompt-driven wizards, etc.) how central plant controller 302 should react to changing conditions in the central plant subsystems.”, 0083).
Regarding claim 4, Vitullo and Samuni teach A method according to claim 1.
Vitullo further teaches wherein the step of identifying a category comprises: receiving diagnostic data relating to the operation of one or more appliances in the environmental control system during the training time period (0083 “monitoring and reporting applications 336 may include a web-based monitoring application with several graphical user interface (GUI) elements (e.g., widgets, dashboard controls, windows, etc.) for displaying key performance indicators (KPI)”, key performance indicators correspond to diagnostic data);

Regarding claim 5, Vitullo and Samuni teach A method according to claim 1. 
Vitullo and Samuni further teach further comprising: 
receiving a monitored data set comprising setpoint data and sensor data for a monitored environmental characteristic over a monitoring time period (Vitullo, 0101 “monitored variables can include, for example…setpoints…monitored variables can include sensor measurements received from various sensors of HVAC equipment”, 0159 “training period 712 spans the first 30 days (e.g., days 1-30)”, 0159 “During training period 712, model evaluator 532 uses samples of the monitored variables to train HVAC component models”, fig. 7); 
computing one or more numerical features for the monitored data set (Samuni, 0056 table 1 “these houses also provide their… set and actual indoor temperature”, fig. 7 850,  based on the setpoint data and sensor (Samuni, 0021 “the power consumption measurement readings are measured granularity of a single reading each predefined interval from a smart household power meter”) data (Samuni, 0022 “correlating the HVAC compressor activation time with the household's overall power consumption readings, to create a disaggregation model for deriving an estimate of HVAC time based power consumption from the overall household power consumption”, 0096 activation time corresponds to numerical feature); 
and assigning a category indicative of the efficiency of the monitored environmental control system based on the created model (Vitullo 0101 “monitored variables can include…calculated variables…coefficient of performance”, 0159 “During training period 712, model evaluator 532 uses samples of the monitored variables to train HVAC component models”, fig. 7 shows the monitoring time period. Coefficient of performance is a category indicative of the efficiency of the monitored environmental control system.) and the one or more numerical features of the monitored data set (Samuni, 0022 “correlating the HVAC compressor activation time with the household's overall power consumption readings, to create a disaggregation model for deriving an estimate of HVAC time based power consumption from the overall household power consumption”, 0096 activation time corresponds to numerical feature. Overall power consumption readings to efficiency of the monitored control system.)

Regarding claim 6, Vitullo teaches A method of detecting inefficiencies in a monitored environmental control system arranged to control at least one environmental characteristic at a premises, the method comprising: 
receiving a monitored data set comprising setpoint data and sensor data for an environmental characteristic over a monitoring time period (0159 “During training period ; 
receiving a model for detecting inefficiencies in environmental control systems, the model relating efficiency of environmental control systems to [numerical features] derivable from a data set comprising setpoint data and sensor data for an environmental characteristic controlled by environmental control systems (0159 “Training HVAC component models 510 can include identifying values for the model coefficients β. For example, model evaluator 532 can use a regression technique to calculate the model coefficients β based on the values of the monitored variables (e.g., T.sub.ci, T.sub.ei, T.sub.eo, etc.) and the corresponding values of the performance variable y during training period 712.”, 0159 “During training period 712, model evaluator 532 uses samples of the monitored variables to train HVAC component models”, 0101 “monitored variables can include, for example…setpoints…monitored variables can include sensor measurements received from various sensors of HVAC equipment”, performance calculations correspond to detecting inefficiencies) ; 
and assigning a category indicative of the efficiency of the monitored environmental control system based on the received model and [the one or more numerical features] of the monitored data set (0101 “monitored variables can include…calculated variables…coefficient of performance”, 0159 “During training period 712, model evaluator 532 uses samples of the monitored variables to train HVAC component models”, fig. 7 shows the monitoring time period. Coefficient of performance is a category indicative of the efficiency of the monitored environmental control system.)
Vitullo does not teach computing one or more numerical features for the monitored data set based on the setpoint data and sensor data, relating efficiency of environmental control 
Samuni teaches computing one or more numerical features for the monitored data set based on the setpoint data (0056 table 1 “these houses also provide their… set and actual indoor temperature”, fig. 7 850, set temperature data corresponds to setpoint data. This data is part of the training household group data as shown in table 1. Fig. 7 850 shows that household usage which contains setpoint data since setpoint is part of usage data is used for modeling consumption.) and sensor (0021 “the power consumption measurement readings are measured granularity of a single reading each predefined interval from a smart household power meter”) data (0022 “correlating the HVAC compressor activation time with the household's overall power consumption readings, to create a disaggregation model for deriving an estimate of HVAC time based power consumption from the overall household power consumption”, 0096 activation time corresponds to numerical feature); 
relating efficiency of environmental control systems to numerical features (0022 “correlating the HVAC compressor activation time with the household's overall power consumption readings, to create a disaggregation model for deriving an estimate of HVAC time based power consumption from the overall household power consumption”, 0096)
indicative of the efficiency of the monitored environmental control system based on the received model (taught by Vitullo) and the one or more numerical features (0022 “correlating the HVAC compressor activation time with the household's overall power consumption readings, to create a disaggregation model for deriving an estimate of HVAC time based power consumption from the overall household power consumption”, 0096)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified Vitullo’s HVAC model creation with the HVAC  
Regarding claim 8, Vitullo and Samuni teach a method according to claim 1. 
Samuni further teaches wherein each data set further comprises external environmental characteristic data relating to the environmental characteristic external to the premises (0004 “Obtaining first training data for HVACs in training set of households during a first period of spring weather,”, 0005);
wherein at least one of the one or more numerical features is based on the external environmental characteristic data (0015 “obtaining operational data pertaining to HVACs in an operational set of households during a recent first time period weather; and applying the HVAC classification model to predict inefficiency of HVACs at individual households in the operational set during periods of future second predefined period weather using only overall household power consumption.”, 0022 “correlating the HVAC compressor activation time with the household's overall power consumption readings, to create a disaggregation model”).

Regarding claim 9, Vitullo and Samuni teach a method according to claim 1. 
wherein each data set further comprises control signal data for one or more appliances of the environmental control system (Vitullo 0025 “generate control signals for the HVAC equipment and to operate the HVAC equipment according to the control signals.”, 0065 “the equipment selection and staging decisions (i.e., deciding which devices to turn on/off)”) and wherein at least one of the one or more numerical features is based on the control signal data (Samuni 0022 “correlating the HVAC compressor activation time with the household's overall power consumption readings, to create a disaggregation model” numerical feature is dependent on the activation of equipment).
 a method according to claim 1. 
 Vitullo teaches further comprising: receiving a time series of setpoint values and sensor values for an extended time period (0159 “During training period 712, model evaluator 532 uses samples of the monitored variables to train HVAC component models”, 0101 “monitored variables can include, for example…setpoints…monitored variables can include sensor measurements received from various sensors of HVAC equipment”, 0159 “training period 712 spans the first 30 days (e.g., days 1-30)”, the training period is for a frame of time. During that frame of time, the setpoints and sensor values are sampled. Therefore, a time based collection of setpoint and sensor values for an extended time period are collected.); 
and dividing the extended time period into one or more regular, predetermined time slots to develop one or more data sets of setpoint values and sensor values, each data set corresponding to one of the time slots (0146 “training data in a first portion of the data window (e.g., first 30 days of data) to identify values for the model coefficients Model evaluator 532 can then apply the trained HVAC component models 510 to the training data in the second portion of the data window (e.g., second 30 days of data)”, 0159 “During training period 712, model evaluator 532 uses samples of the monitored variables to train HVAC component models”, 0101 “monitored variables can include, for example…setpoints…monitored variables can include sensor measurements received from various sensors of HVAC equipment”).

Regarding claim 12, Vitullo and Samuni teach a method according to claim 1. 
Vitullo teaches wherein computing one or more numerical features for a data set based on the setpoint data and sensor data (taught by Vitullo and Samuni as shown above) comprises: 
computing the difference between the setpoint for an environmental characteristic and the sensed value of the environmental characteristic during activation periods (0053 

Regarding claim 19, Vitullo and Samuni teach a method according to claim 5. 
Vitullo further teaches further comprising: identifying a solution based on the assigned category (Vitullo 0101 “monitored variables can include…calculated variables…coefficient of performance”, 0159 “During training period 712, model evaluator 532 uses samples of the monitored variables to train HVAC component models”, fig. 7 shows the monitoring time period. Coefficient of performance is a category indicative of the efficiency of the monitored environmental control system.), wherein the solution comprises adjusting the setpoint for the environmental control system (0015 “the operating point is a setpoint for the HVAC equipment and the performance variable indicates a predicted power consumption of the HVAC equipment at the setpoint.”, 0209 “the control signals for HVAC equipment 1036 are zone temperature setpoints. Temperature controller 1030 can use a model predictive control (MPC) technique to generate the zone temperature setpoints for each time step during an optimization period.”); 
sending a command to the environmental control system to adjust the setpoint in response to identifying the solution (0209 “the control signals for HVAC equipment 1036 are zone temperature setpoints. Temperature controller 1030 can use a model predictive control (MPC) technique to generate the zone temperature setpoints for each time step during an optimization period.”); 
in response to identifying the solution, providing a message to a user, the message comprising a selectable option to adjust the setpoint (0085 “user interfaces may allow users to define policies and responses graphically. In some embodiments, the user interfaces may allow a user to select a pre-stored or pre-constructed policy and adapt it or enable it for use with their system.” users are able to adapt policies to their liking. Setpoints correspond as policies); 
and in response to receiving a user selection of the option to adjust the setpoint, sending a command to the environmental control system to adjust the setpoint (0073 “a graphical user interface component configured to provide graphical user interfaces to a user for selecting building requirements (e.g., overall temperature parameters, selecting schedules for the building, selecting different temperature levels for different building zones, etc.).”).

Regarding claim 21, Vitullo and Samuni teach a method according to claim 5. 
further comprising: alerting a user associated with the environmental control system in response to assigning a category indicative of an inefficient system, the alerting comprising one or more of: displaying an alert on a display associated with the environmental control system; and transmitting an alert message to a user device associated with the user, the user device being a personal or mobile computing or communications device (0120 “may emit an alert to the household client module and/or to an administrative interface, indicating whether the HVAC is suspected as inefficient or malfunctioned, or whether it is suspected to be oversized or undersized”).

Claim 11, 13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitullo (US PUB. 20180113492) in view of Samuni et al (US PUB. 20200355387, herein Samuni) in further view of Matsuoka et al (US PUB. 20140312128, herein Matsuoka). 


wherein computing one or more numerical features for a data set based on the setpoint data and sensor data comprises (Samuni 0022 “correlating the HVAC compressor activation time with the household's overall power consumption readings”): 
identifying one or more activation periods of appliances of the environmental control system for the monitoring or training period (Samuni 0022 “correlating the HVAC compressor activation time with the household's overall power consumption readings”); 
computing the length of each of the identified one or more activation periods (Vitullo, 0086 “low level optimizer 332 may determine on/off states and/or operating setpoints for various devices of equipment 340 in order to optimize the energy consumption”, determining on/off states corresponds to computing the length of the activation periods.); 
While Vitullo teaches determining on/off states length and Samuni teaches calculating the numerical feature, Vitullo and Samuni do not explicitly teach using the computed length of each of the activation periods to compute the one or more numerical features for the data set.
Matsuoka teaches and using the computed length of each of the activation periods to compute the one or more numerical features for the data set (0099 “"cycle" refers to a period during which a particular HVAC actuation state is in effect with respect to the energy-consuming parameters (i.e., actuation stage(s)) of interest for the model being considered…consider a scenario in which the parameter of interest is simply whether the heating is ON or OFF…the time that the HVAC is ON and then OFF represents two distinct consecutive cycles.” The time length of the activation periods is considered with respect to the energy consuming parameters.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified Vitullo’s HVAC model creation and the HVAC power consumption modelling of Samuni with the modeling of Matsuoka since Matsuoka 
Regarding claim 13, Vitullo and Samuni teach a method according to claim 1. 
Vitullo and Samuni do not teach wherein the numerical features comprise one or more of: the largest, mean and median values of the length of one or more activation periods of appliances of the environmental control system in the monitoring or training period; and a frequency or rate of activation periods of appliances of the environmental control system in the monitoring or training period.
Matsuoka does teach wherein the numerical features comprise one or more of: 
the largest, mean and median values of the length of one or more activation periods of appliances of the environmental control system in the monitoring or training period; 
and a frequency or rate of activation periods of appliances of the environmental control system in the monitoring or training period (0099 “"cycle" refers to a period during which a particular HVAC actuation state is in effect with respect to the energy-consuming parameters (i.e., actuation stage(s)) of interest for the model being considered…consider a scenario in which the parameter of interest is simply whether the heating is ON or OFF…the time that the HVAC is ON and then OFF represents two distinct consecutive cycles.” Cycles corresponds to frequency of activation periods.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified Vitullo’s HVAC model creation and the HVAC power consumption modelling of Samuni with the modeling of Matsuoka since Matsuoka teaches a means for optimizing HVAC schedule in order manage the environmental characteristics in a desirable manner (0026). 

Regarding claim 16, Vitullo and Samuni teach a method according to claim 1. 
wherein the model comprises one or more rules for assigning a category indicative of the efficiency of the monitored environmental control system (Vitullo, 0053 “VAV units 116 may include dampers or other flow control elements that can be operated to control an amount of the supply airflow provided to individual zones of building…include various sensors (e.g., temperature sensors, pressure sensors, etc.) configured to measure attributes of the supply airflow. AHU 106 may receive input from sensors located within AHU 106 and/or within the building zone and may adjust the flow rate, temperature, or other attributes of the supply airflow through AHU 106 to achieve setpoint conditions for the building zone” 0068 “Central plant controller 302 may generate on/off decisions and/or setpoints for equipment 340 to minimize the cost of energy consumed by subplants”, achievement of setpoints is a category indicative of the efficiency of the environmental control system) based on the numerical features (Samuni 0022 “correlating the HVAC compressor activation time with the household's overall power consumption readings, to create a disaggregation model for deriving an estimate of HVAC time based power consumption from the overall household power consumption”, 0096 activation time corresponds to numerical feature). 
Vitullo and Samuni do not explicitly teach each rule comprising a threshold value for the numerical feature, wherein each rule provides a first category to assign, or first possible range of categories to assign, when the numerical feature is below the threshold value and a second possible range of categories to assign, or second possible range of categories to assign, when the numerical feature is above the threshold value.
Matsuoka teaches each rule comprising a threshold value for the numerical feature (0099 “"cycle" refers to a period during which a particular HVAC actuation state is in effect with respect to the energy-consuming parameters (i.e., actuation stage(s)) of interest for the model being considered…consider a scenario in which the parameter of interest is simply whether the heating is ON or OFF…the time that the HVAC is ON and then OFF represents two distinct , wherein each rule provides a first category to assign, or first possible range of categories to assign, when the numerical feature is below the threshold value (0094 “The state may include…and a second state of relatively low energy consumption (e.g., an OFF state)”, 0099 “the time that the HVAC is ON and then OFF represents two distinct consecutive cycles.”, 0120 “the elapsed time since the beginning of a current cycle” a category of low energy consumption is assigned when the HVAC cycle is off. The time of the on cycle is zero and thus is below the threshold) and a second possible range of categories to assign, or second possible range of categories to assign, when the numerical feature is above the threshold value (0094 “The state may include a first state of relatively high energy consumption (e.g., an ON state)”, 0099 “the time that the HVAC is ON and then OFF represents two distinct consecutive cycles.”, 0120 “the elapsed time since the beginning of a current cycle” a category of high energy consumption is assigned when the HVAC cycle is on. The time of the on cycle is greater than zero and thus is above the threshold). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified Vitullo’s HVAC model creation and the HVAC power consumption modelling of Samuni with the modeling of Matsuoka since Matsuoka teaches a means for optimizing HVAC schedule in order manage the environmental characteristics in a desirable manner (0026).

Regarding claim 17, Vitullo and Samuni teach a method according to claim 1. 
Vitullo and Samuni further teach wherein the one or more numerical features comprise at least two numerical features (Samuni, 0022 “correlating the HVAC compressor activation time with the household's overall power consumption readings, to create a disaggregation model for deriving an estimate of HVAC time based power consumption from the overall household power consumption”, 0096 activation time corresponds to numerical feature). 

Matsuoka teaches and wherein the model comprises two or more rules for assigning a category indicative of the efficiency of the monitored environmental control system based on the numerical features (0094 “The state may include a first state of relatively high energy consumption (e.g., an ON state), and a second state of relatively low energy consumption (e.g., an OFF state)”, 0120 “the elapsed time since the beginning of a current cycle”, assignment of the category indicative of the efficiency is based on two rules namely if it is in an on state, or if it is in an off state. These rules are based on the numerical feature.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified Vitullo’s HVAC model creation and the HVAC power consumption modelling of Samuni with the modeling of Matsuoka since Matsuoka teaches a means for optimizing HVAC schedule in order manage the environmental characteristics in a desirable manner (0026).

Regarding claim 18, Vitullo and Samuni teach a method according to claim 1.  
Vitullo and Samuni further teach wherein the one or more numerical features comprise at least two numerical features (Samuni, 0022) and wherein the model comprises a weighting (Vitullo, 0019) [for each of the numerical features for assigning the category]
Vitullo and Samuni do not teach for each of the numerical features for assigning the category
Matsuoka teaches for each of the numerical features for assigning the category (0094, 0120). 
.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitullo (US PUB. 20180113492) in view of Samuni et al (US PUB. 20200355387, herein Samuni) in further view of Trundle (US PAT. 10,274,382). 

Regarding claim 22, Vitullo and Samuni teach a method according to claim 5.
Vitullo teaches in response to assigning a category indicative of an inefficient system (0101)
Vitullo and Samuni do not teach comprising, in response to assigning a category indicative of an inefficient system, initiating a test procedure for testing the environmental control system, wherein the test procedure comprises: activating the environmental control system, the activating overriding  a control schedule active for the monitored environmental control system; measuring changes in the environmental characteristic in response to activation of the environmental control system; and performing further analysis of measured sensor data relating to the environmental characteristic to identify, quantify and/or classify the underperformance condition.
Trundle teaches comprising, in response to assigning a category indicative of an inefficient system (taught by Vitullo), initiating a test procedure for testing the environmental control system (col 1 lines 60-65 “and an optimal time to perform a proactive test measure the effectiveness of the system”), wherein the test procedure comprises: 
activating the environmental control system, the activating overriding a control schedule active for the monitored environmental control system (col 9 lines 5-10 “Fig. 2 illustrates an example process 200 for determining a thermostat status change and performing proactive tests in response to the status change”); 
measuring changes in the environmental characteristic in response to activation of the environmental control system (col 10 lines 45-50 “The system 100 performs the proactive test to measure system efficiency based on data from the thermostat and the sensors (250). For instance, the system 100 computes system efficiency for several (e.g., many) data parameters and determines how the performance compares to one or more target values based on an aggregation of tests previously performed on properties with similar configurations and settings.”); 
and performing further analysis of measured sensor data relating to the environmental characteristic to identify, quantify and/or classify the underperformance condition (col 10 lines 60-65 “The system 100 performs a calculation based on all of the measurements to determine a computed efficiency score. For example, the system 100 may measure the in-door temperature and humidity, compare the measured values to the actual values, and calculate the efficiency score how each individual measurement performed relative to the target value for each measurement.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified Vitullo’s HVAC model creation and the HVAC power consumption modelling of Samuni with the proactive measurement of an HVAC system teachings of Trundle since Trundle teaches a means for correcting issues that may occur due to seasonal changes in operation (col 1 lines 45-50). 

23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitullo (US PUB. 20180113492) in view of Samuni et al (US PUB. 20200355387, herein Samuni) in further view of Quam et al (US PUB. 20150127174, herein Quam). 

Regarding claim 23, Vitullo and Samuni teach a method according to claim 5.
Vitullo teaches in response to assigning a category indicative of an inefficient system (0101).
Vitullo and Samuni do not teach further comprising: suppressing or filtering one or more alerts about the monitored environmental control system 
Quam teaches further comprising: suppressing or filtering one or more alerts about the monitored environmental control system (0125 “For example, in FIG. 10, the medium alert level was selected and thus, the alerts categorized with a medium level 51b of importance are displayed while the alerts having a high level or low level are hidden.”) in response to assigning a category indicative of an inefficient system (taught by Vitullo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified Vitullo’s HVAC model creation and the HVAC power consumption modelling of Samuni with the HVAC alert teachings of Quam since Quam teaches a means for allowing prioritization of alerts so that high alerts will be noticed first (0125). 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuni et al (US PUB. 20200355387, herein Samuni) in view of Vitullo (US PUB. 20180113492), 

Regarding claim 26, Samuni teaches A monitoring device for detecting inefficiencies in a monitored environmental control system arranged to control at least one environmental characteristic at a premises, the device comprising: 
an interface for receiving a monitored data set comprising setpoint data (0056 table 1 “these houses also provide their… set and actual indoor temperature” fig. 7 850) and sensor data for an environmental characteristic over a monitoring time period (0021 “the power consumption measurement readings are measured granularity of a single reading each predefined interval from a smart household power meter”) 
a processor for computing one or more numerical features for the monitored data set based on the setpoint data and sensor data (0022 “correlating the HVAC compressor activation time with the household's overall power consumption readings, to create a disaggregation model for deriving an estimate of HVAC time based power consumption from the overall household power consumption”, 0096 activation time corresponds to numerical feature) 
a model handling element for receiving or creating a model for detecting inefficiencies in environmental control systems, the model relating efficiency of environmental control systems to numerical features derivable from a data set comprising setpoint data and sensor data for an environmental characteristic controlled by environmental control systems (0022 “According to some embodiments of the present invention the method further comprising the steps of correlating the HVAC compressor activation time with the household's overall power consumption readings, to create a disaggregation model for deriving an estimate of HVAC time based power consumption from the overall household power consumption, where in based on the disaggregation model, are derived parameters for the training model.”); 
[and a category assignment module for assigning a category] indicative of the efficiency of the monitored environmental control system based on the received model and the one or more numerical features of the monitored data set (0022, 0096).
Samuni does not teach and a category assignment module for assigning a category. 
Vitullo teaches and a category assignment module for assigning a category indicative of the efficiency of the monitored environmental control system (0101 ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified HVAC power consumption modelling of Samuni with the Vitullo’s HVAC model creation since it allows for optimizing the operating point and to operate the HVAC equipment at the optimized operating point (0005). 

Relevant Prior Art 
	Steinberg et al (US PUB. 20120065935) has been deemed relevant prior art since Steinberg teaches a means for evaluating the efficiency of an hvac system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116